

117 HR 5205 IH: Negate Emissions to Zero Act of 2021
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5205IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Beyer (for himself and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend and modify the credit for carbon oxide sequestration, and for other purposes.1.Short titleThis Act may be cited as the Negate Emissions to Zero Act of 2021 or the NET Zero Act of 2021.2.Extension and modification of credit for carbon oxide sequestration(a)ExtensionSection 45Q(d) is amended—(1)in paragraph (1), by inserting except as provided in paragraph (3), at the beginning and striking January 1, 2026 and inserting January 1, 2032, and(2)by adding at the end:(3)Exclusion for direct air capture with dedicated geological storageIn the case of qualified carbon oxide captured by a direct air capture facility which is used by the taxpayer in a manner described in subsection (a)(3), paragraph (1) shall not apply..(b)Modification of carbon oxide capture requirementsSection 45Q(d)(2)(C) is amended by striking 100,000 and replacing it with 1,000.(c)Determination of applicable dollar amount(1)In generalSection 45Q(b)(1) is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph:(B)Special rule for direct air capture facilitiesFor any taxable year beginning after December 31, 2021, in the case of any qualified facility described in subsection (d)(2)(C), the applicable dollar amount shall be an amount equal to—(i)for purposes of paragraph (3) of subsection (a), an amount equal to the product of $180 and the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2020 for 1990, and(ii)for purposes of paragraph (4) of such subsection, an amount equal to the product of $130 and the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2020 for 1990..(2)Conforming amendments(A)Section 45Q(b)(1)(A) is amended by striking The applicable dollar amount and inserting Except as provided in subparagraph (B), the applicable dollar amount.(B)Section 45Q(b)(1)(C), as redesignated by paragraph (1), is amended by striking subparagraph (A) and inserting subparagraph (A) or (B).(d)Effective dates(1)ExtensionThe amendment made by subsection (a) shall apply to facilities the construction of which begins after December 31, 2025.(2)Other amendmentsThe amendments made by subsections (b) and (c) shall apply to taxable years beginning after December 31, 2021.